To compel respondents to re-assemble and make a full and detailed report of all ballots claimed to have been improperly-counted for'relator’s opponent, and all those in his favor rejected by said board, and for an order to count certain ballots and to reject others.
Denied December 24, 1892, with costs.
Held, that the statute cannot be construed as calling for a statement respecting every contested ballot.
And further, that should the board refuse to re-count, mandamus would issue to set the board in ’motion, but when they have re-counted and made their return and disbanded, they then become functus officio, and the remedy of the aggrieved party is by quo warranto.